DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, 19, and 20, in the reply filed on December 31, 2020 is acknowledged.
Accordingly, claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 31, 2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 25, 2017. It is noted, however, that applicant has not filed a certified copy of the 201710617292.7 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on September 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on November 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10, 12, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funamoto et al (US Pub 2005/0285509).
In re claim 1, Funamoto et al discloses a display panel (i.e. see at least Figures 3, 7A-7D, 8A-8C), comprising: a substrate (i.e. P) and a plurality of pixels (i.e. 71) disposed on the substrate; wherein each pixel comprises a pixel circuit (i.e. 143) disposed on the substrate; the 
In re claims 2 and 19, Funamoto et al discloses wherein an orthographic projection of each groove on the substrate overlaps with a light emitting area in a corresponding pixel (i.e. see at least Figures 3, 7A-7D, 8A-8C).
In re claim 5, Funamoto et al discloses wherein the pixel circuit comprises a thin film transistor (i.e. 143), the light emitting diode is electrically connected to a drain of the thin film transistor (i.e. see at least Figures 2A-2B, 3, 7A-7D, 8A-8C).
In re claim 6, Funamoto et al discloses wherein a first via hole is disposed at a position of a bottom of at least one of the grooves corresponding to the drain of the thin film transistor, and a first electrode of the light emitting diode is electrically connected to the drain of the thin film transistor through the first via hole (i.e. see at least Figures 2A-2B, 3, 7A-7D, 8A-8C).
In re claim 7, Funamoto et al discloses wherein a plurality of walls crossing at least one of the grooves are disposed separately in the at least one of the grooves; the walls are in the same layer as the pixel defining layer, and the walls are of the same material as the pixel defining layer (i.e. see at least Figures 2A-2B, 3, 7A-7D, 8A-8C; First Embodiment).
In re claim 8, Funamoto et al discloses wherein any two of the walls extend in the same direction, and a distance between two directly adjacent walls is fixed (i.e. see at least Figures 2A-2B, 3, 7A-7D, 8A-8C; First Embodiment).

In re claim 12, Funamoto et al discloses wherein a material constituting an active layer of the thin film transistor comprises at least one of an oxide semiconductor material and a low temperature polysilicon (i.e. see at least First Embodiment).
In re claim 13, Funamoto et al discloses a display device (i.e. see at least paragraph 0031)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funamoto et al (US Pub 2005/0285509) as applied to claims 1 and 13 above, and further in view of Kang (US Pub 2014/0353599).

However, Kang discloses wherein the pixel defining layer is composed of a passivation layer covering the pixel circuit; a depth of at least one of the grooves is less than a thickness of the passivation layer (i.e. see at least Figures 6D and 6E; paragraphs 0116-0123).
The advantage is to improve slimness of the device (i.e. see at least paragraph 0005).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the display panel as taught by Funamoto et al with wherein the pixel defining layer is composed of a passivation layer covering the pixel circuit; a depth of at least one of the grooves is less than a thickness of the passivation layer as taught by Kang in order to improve slimness of the device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funamoto et al (US Pub 2005/0285509) as applied to claim 1 above, and further in view of Qi et al (US Pub 2015/0249097).
Funamoto et al, as discussed above, does not explicitly disclose wherein the pixel defining layer is composed of a passivation layer covering the pixel circuit and a photoresist layer disposed on a surface of the passivation layer facing away from the pixel circuit; a depth of at least one of the grooves is less than or equal to a thickness of the photoresist layer.
However, Qi et al discloses wherein the pixel defining layer is composed of a passivation layer (i.e. 25) covering the pixel circuit and a photoresist layer (i.e. 7) disposed on a surface of the passivation layer facing away from the pixel circuit; a depth of at least one of the grooves is less than or equal to a thickness of the photoresist layer (i.e. see at least Figures 3A-3E and 4; see at least Embodiment 2).
The advantage is to obtain a more stable device (i.e. see at least paragraph 0008).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the display panel as taught by Funamoto et al with wherein the pixel defining layer is composed of a passivation layer covering the pixel circuit and a photoresist layer disposed on a surface of the passivation layer facing away from the pixel circuit; a depth of at least one of the grooves is less than or equal to a thickness of the photoresist layer as taught by Qi et al in order to obtain a more stable device.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817